Name: Council Implementing Regulation (EU) 2017/906 of 29 May 2017 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: defence;  international affairs;  civil law;  Africa
 Date Published: nan

 30.5.2017 EN Official Journal of the European Union L 139/2 COUNCIL IMPLEMENTING REGULATION (EU) 2017/906 of 29 May 2017 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014, the Council adopted Regulation (EU) No 224/2014. (2) On 12 January 2017, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2127 (2013), updated the information relating to ten persons and two entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA (1) OJ L 70, 11.3.2014, p. 1. ANNEX The entries concerning the persons and entities listed below are replaced by the following entries: A. Persons 1. FranÃ §ois Yangouvonda BOZIZÃ  (alias: a) Bozize Yangouvonda) Date of Birth: 14 October 1946. Place of Birth: Mouila, Gabon. Nationality: Central African Republic. Address: Uganda. Date of UN designation: 9 May 2014. Other information: Mother's name is Martine Kofio. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5802796 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bozize was listed on 9 May 2014 pursuant to paragraph 36 of Resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR. Additional information In liaison with his supporters, Bozize encouraged the attack of 5 December 2013 on Bangui. Since then, he has continued trying to run destabilization operations in order to maintain tensions in the capital of CAR. Bozize reportedly created the anti-Balaka militia group before he fled the CAR on March 24, 2013. In a communique, Bozize called on his militia to pursue the atrocities against the current regime and the Islamists. Bozize reportedly provided financial and material support to militiamen who are working to destabilize the ongoing transition and to bring Bozize back to power. The bulk of the anti-Balaka are from the Central African Armed Forces who dispersed into the countryside after the coup d'Ã ©tat and were subsequently reorganized by Bozize. Bozize and his supporters control more than half the anti-Balaka units. Forces loyal to Bozize were armed with assault rifles, mortars and rocket-launchers and they have become increasingly involved in reprisal attacks against CAR's Muslim population. The situation in CAR deteriorated rapidly after the December 5, 2013 attack in Bangui by anti-Balaka forces that left over 700 people dead. 2. Nourredine ADAM (alias: a) Nureldine Adam; b) Nourreldine Adam; c) Nourreddine Adam; d) Mahamat Nouradine Adam) Designation: a) Director General of the Extraordinary Committee for the Defence of Democratic Achievements; b) Minister for Security; c) General. Date of birth: a) 1970 b) 1969 c) 1971 d) 1 January 1970. Place of birth: Ndele, Central African Republic. Nationality: Central African Republic. Passport no.: D00001184 Address: Birao, Central African Republic. Date of UN designation: 9 May 2014 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5802798 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nourredine was listed on 9 May 2014 pursuant to paragraph 36 of Resolution 2134 (2014) as engaging in or providing support for acts that undermine the peace, stability or security of CAR. Additional information Noureddine is one of the original leaders of the Seleka. He has been identified as both a General and the President of one of the armed rebel groups of the Seleka, the Central PJCC, a group formally known as the Convention of Patriots for Justice and Peace and whose acronym is also acknowledged as CPJP. As former head of the Fundamental splinter group of the Convention of Patriots for Justice and Peace (CPJP/F), he was the military coordinator of the ex-SÃ ©lÃ ©ka during offensives in the former rebellion in the Central African Republic between early December 2012 and March 2013. Without Noureddine's assistance and close relationship with Chadian Special Forces, the Seleka would likely have been unable to wrest power from former CAR President Francois Bozize. Since the appointment as interim president of Catherine Samba-Panza on 20 January 2014, he was one of the main architects of the ex-SÃ ©lÃ ©ka's tactical withdrawal in Sibut with the aim of implementing his plan to create a Muslim stronghold in the north of the country. He had clearly urged his forces to resist the injunctions of the transitional government and of the military leaders of the African-led International Support Mission in the Central African Republic (MISCA). Noureddine actively directs ex-Seleka, the former Seleka forces that were reportedly dissolved by Djotodia in September 2013, and directs operations against Christian neighborhoods and continues to provide significant support and direction to the ex-Seleka operating in CAR. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(b) of Resolution 2134 (2014) as involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable. After the SÃ ©lÃ ©ka took control of Bangui on 24 March 2013, Nourredine Adam was appointed Minister for Security, then Director General of the Extraordinary Committee for the Defence of Democratic Achievements (ComitÃ © extraordinaire de dÃ ©fense des acquis dÃ ©mocratiques- CEDAD, a now-defunct CAR intelligence service). Nourredine Adam used the CEDAD as his personal political police, carrying out many arbitrary arrests, acts of torture and summary executions. In addition, Noureddine was one of the key figures behind the bloody operation in Boy Rabe. In August 2013, Seleka forces stormed Boy Rabe, a CAR neighborhood regarded as a bastion of Francois Bozize supporters and his ethnic group. Under the pretext of looking for arms caches, Seleka troops reportedly killed scores of civilians and went on a rampage of looting. When these raids spread to other quarters, thousands of residents invaded the international airport, which was perceived as a safe place because of the presence of French troops, and occupied its runway. Nourredine was also listed on 9 May 2014 pursuant to paragraph 37(d) of Resolution 2134 (2014) as providing support for armed groups or criminal networks through illegal exploitation of natural resources. In early 2013, Nourredine Adam played an important role in the ex-SÃ ©lÃ ©ka's financing networks. He travelled to Saudi Arabia, Qatar and the United Arab Emirates to collect funds for the former rebellion. He also operated as a facilitator for a Chadian diamond-trafficking ring operating between the Central African Republic and Chad. 4. Alfred YEKATOM (alias: a) Alfred Yekatom Saragba b) Alfred Ekatom c) Alfred Saragba d) Colonel Rombhot e) Colonel Rambo f) Colonel Rambot g) Colonel Rombot h) Colonel Romboh) Designation: Chief Corporal of the Forces ArmÃ ©es Centrafricaines (FACA) Date of birth: 23 June 1976 Place of birth: Central African Republic Nationality: Central African Republic Address: a) Mbaiki, Lobaye Province, Central African Republic (Tel. +236 72 15 47 07/+236 75 09 43 41) b) Bimbo, Ombella-Mpoko province, Central African Republic (previous location) Date of UN designation: 20 Aug. 2015 Other information: Has controlled and commanded a large group of armed militia men. Father's name (adoptive father) is Ekatom Saragba (also spelled Yekatom Saragba). Brother of Yves Saragba, an anti-Balaka commander in Batalimo, Lobaye province, and a former FACA soldier. Physical description: eye colour: black; hair colour: bold; complexion: black; height: 170 cm; weight 100 kg. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5891143 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Alfred Yekatom was listed on 20 August 2015 pursuant to paragraph 11 of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence. Additional information: Alfred Yekatom, also known as Colonel Rombhot, is a militia leader of a faction of the anti-Balakas movement, known as the anti-Balaka from the South. He has held the rank of Chief Corporal in the Forces ArmÃ ©es Centrafricaines (FACA  Central African Republic armed forces). Yekatom has engaged in and provided support for acts that undermine the peace, stability and security of the Central African Republic, including acts that threaten transitional agreements, and that threaten the political transition process. Yekatom has controlled and commanded a large group of armed militiamen with presence in the neighbourhood of PK9 in Bangui, and in the towns of Bimbo (Ombella-Mpoko province), Cekia, Pissa, and MbaÃ ¯ki (capital of the Lobaye province), and had established his head-quarters in a forestry concession in Batalimo. Yekatom has been in direct control of a dozen checkpoints manned by an average of ten armed militia men wearing army uniforms and carrying weapons, including military assault rifles, from the main bridge between Bimbo and Bangui to MbaÃ ¯ki (Lobaye province), and from Pissa to Batalimo (next to the border with the Republic of Congo), collecting unauthorized taxes from private vehicles and motorcycles, passenger vans and trucks exporting forestry resources to Cameroon and Chad, but also from boats navigating on the Oubangui river. Yekatom has been observed personally collecting part of these unauthorized taxes. Yekatom and his militia have also reportedly killed civilians. 5. Habib SOUSSOU (alias: Soussou Abib) Designation: a) Coordinator of anti-Balaka for Lobaye province b) Corporal of the Central African Armed Forces (FACA) Date of birth: 13 Mar. 1980 Place of birth: Boda, Central African Republic Nationality: Central African Republic Address: Boda, Central African Republic (Tel. +236 72198628) Date of UN designation: 20 Aug. 2015 Other information: Appointed as zone commander (COMZONE) of Boda on 11 April 2014 and on 28 June 2014, for the entire Lobaye Province. Under his command, targeted killings, clashes and attacks against humanitarian organizations and aid workers have continued to take place. Physical description: eye colour: brown; hair colour: black; height: 160 cm; weight: 60 kg. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5891199 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Habib Soussou was listed on 20 August 2015 pursuant to paragraphs 11 and 12 (b) and (e) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement and; obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR. Additional information: Habib Soussou was appointed as anti-Balaka zone commander (COMZONE) of Boda on 11 April 2014, and he has claimed that he was therefore responsible for the security situation in the sous- prÃ ©fecture. On 28 June 2014, general coordinator of the anti-Balaka Patrice Edouard NgaÃ ¯ssona appointed Habib Soussou as provincial coordinator for the town of Boda since 11 April 2014 and since 28 June 2014 for the entire province of Lobaye. Targeted killings, clashes and attacks by anti-Balaka in Boda against humanitarian organizations and aid workers have occurred on a weekly basis in areas for which Soussou is the anti-Balaka commander or coordinator. Soussous and the anti-Balaka forces in these areas have also targeted and threatened to target civilians. 6. Oumar YOUNOUS ABDOULAY (alias: (a) Oumar Younous; (b) Omar Younous; (c) Oumar Sodiam; (d) Oumar Younous M'Betibangui). Designation: Former SÃ ©lÃ ©ka general. Date of birth: 2 April 1970. Nationality: Sudan, CAR diplomatic passport No D00000898, issued on 11 April 2013 (valid until 10 April 2018). Address: (a) Bria, Central African Republic (Tel. +236 75507560); (b) Birao, Central African Republic; (c) Tullus, southern Darfur, Sudan (previous location). Date of UN designation: 20 Aug. 2015 Other information: is a diamond smuggler and a three-star general of the SÃ ©lÃ ©ka and close confident of former CAR interim president Michel Djotodia. Physical description: hair colour: black; height: 180 cm; belongs to the Fulani ethnic group. Photo available for inclusion in the Interpol-UN Security Council Special Notice. Reportedly deceased as at 11 October 2015 INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5903116 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Oumar Younous was listed on 20 August 2015 pursuant to paragraphs 11 and 12(d) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence; and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife as well as wildlife products, in the CAR. Additional information: Oumar Younous, as a general of the former SÃ ©lÃ ©ka and a diamond smuggler, has provided support to an armed group through the illicit exploitation and trade of natural resources, including diamonds, in the Central African Republic. In October 2008, Oumar Younous, a former driver for the diamond buying house Sodiam, joined the rebel group Mouvement des LibÃ ©rateurs Centrafricains pour la Justice (MLCJ). In December 2013, Oumar Younous was identified as being a three-star general of the SÃ ©lÃ ©ka and close confidant of interim president Michel Djotodia. Younous is involved in the diamond trade from Bria and Sam Ouandja to Sudan. Sources have reported that Oumar Younous has been engaged in collecting diamond parcels hidden in Bria, and taking them to Sudan for sale. 7. Haroun GAYE (alias: (a) Haroun Geye; (b) Aroun Gaye; (c) Aroun Geye). Designation: Rapporteur of the political coordination of the Front Populaire pour la Renaissance de Centrafrique (FPRC). Date of birth: (a) 30 January 1968; (b) 30 January 1969. Passport No: Central African Republic number O00065772 (letter O followed by 3 zeros), expires 30 December 2019. Address: Bangui, Central African Republic. Date of UN designation: 17 December 2015. Other information: Gaye is a leader of the Front Populaire pour la Renaissance de Centrafrique (FPRC) (not listed) a marginalized ex-Seleka armed group in Bangui. He is also a leader of the so-called Defense Committee of Bangui's PK5 (known as PK5 Resistance or Texas) (not listed), which extorts money from residents and threatens and employs physical violence. Gaye was appointed on 2 November 2014 by Nourredine Adam (CFi.002) as rapporteur of the political coordination of the FPRC. On 9 May 2014, the Security Council Committee established by Resolution 2127 (2013) on CAR included Adam on its sanctions list. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5915753 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haroun Gaye was listed on 17 December 2015 pursuant to paragraphs 11 and 12(b) and (f) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the European Union missions and French operations which support them. Additional information: Haroun Gaye has been, since early 2014, one of the leaders of an armed group operating in the PK5 neighbourhood in Bangui. Civil Society representatives of the PK5 neighbourhood state that Gaye and his armed group are fuelling the conflict in Bangui, opposing the reconciliation and preventing movements of population to and from the third district of Bangui. On 11 May 2015, Gaye and 300 demonstrators blocked access to the National Transitional Council to disrupt the final day of the Bangui Forum. Gaye is reported to have collaborated with anti-Balaka officials to coordinate the disruption. On 26 June 2015, Gaye and a small entourage disrupted the opening of a voter registration drive in Bangui's PK5 neighbourhood, causing the registration drive to close. Minusca attempted to arrest Gaye on 2 August 2015, in accordance with the provisions of paragraph 32(f)(i) of the Security Council Resolution 2217 (2015). Gaye, who was reportedly informed of the arrest attempt in advance, was ready with supporters armed with heavy weaponry. Gaye's forces opened fire on the Minusca Joint Task Force. In a seven-hour firefight, Gaye's men employed firearms, and rocket-propelled and hand grenades against Minusca troops and killed one peacekeeper and injured eight. Gaye was involved in encouraging violent protests and clashes in late September 2015 in what appears to have been a coup attempt to overthrow the Transitional Government. The coup attempt was likely led by former president Bozize's supporters in an alliance of convenience with Gaye and other FPRC leaders. It appears that Gaye aimed to create a cycle of retaliatory attacks that would threaten the upcoming elections. Gaye was in charge of coordination with marginalised elements of the anti-Balaka. On 1 October 2015, a meeting took place in the PK5 neighbourhood between EugÃ ¨ne Barret NgaÃ ¯kosset, a member of a marginalised anti-Balaka group and Gaye, with the aim of planning a joint attack on Bangui on Saturday 3 October. Gaye's group prevented people inside the PK5 neighbourhood from leaving it, in order to reinforce the communal identity of the Muslim population to exacerbate inter-ethnic tensions and avoid reconciliation. On 26 October 2015, Gaye and his group interrupted a meeting between the Archbishop of Bangui and the Imam of the Central Mosque of Bangui, and threatened the delegation which had to retreat from the Central Mosque and flee the PK5 neighbourhood. 8. EugÃ ¨ne BARRET NGAÃ KOSSET (alias: (a) Eugene Ngaikosset; (b) Eugene Ngaikoisset; (c) Eugene Ngakosset; (d) Eugene Barret Ngaikosse; (e) Eugene Ngaikouesset; (f) The Butcher of Paoua; (g) Ngakosset) Designation: (a) Former Captain, CAR Presidential Guard; (b) Former Captain, CAR Naval Forces. National identification No: Central African Republic armed forces (FACA) military identification number 911-10-77. Address: (a) Bangui, Central African Republic. Date of UN designation: 17 December 2015. Other information: Captain EugÃ ¨ne Barret NgaÃ ¯kosset is a former member of former President FranÃ §ois BozizÃ ©'s presidential guard and associated with the anti-Balaka movement. He escaped from jail on 17 May 2015 following his extradition from Brazzaville and created his own anti-Balaka faction including former FACA fighters. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: EugÃ ¨ne Barret NgaÃ ¯kosset was listed on 17 December 2015 pursuant to paragraphs 11 and 12(b) and (f) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the European Union missions and French operations which support them. Additional information: NgaÃ ¯kosset is one of the main perpetrators of the violence which erupted in Bangui in late September 2015. NgaÃ ¯kosset and other anti-Balaka worked together with marginalised members of ex-SÃ ©lÃ ©ka in an effort to destabilise the CAR Transitional Government. On the night of 27-28 September 2015, NgaÃ ¯kosset and others made an unsuccessful attempt to storm the Izamo gendarmerie camp in order to steal weapons and ammunition. On 28 September, the group surrounded the offices of CAR national radio. On 1 October 2015, a meeting took place in the PK5 neighbourhood between NgaÃ ¯kosset and Haroun Gaye, a leader of the Front Populaire pour la Renaissance de Centrafrique (FPRC), with the aim of planning a joint attack on Bangui on Saturday 3 October. On 8 October, 2015, the CAR Justice Minister announced plans to investigate NgaÃ ¯kosset and other individuals for their roles in the September 2015 violence in Bangui. Ngaikosset and the others were named as being involved in egregious behaviour constituting a breach of the internal security of the state, conspiracy, incitement to civil war, civil disobedience, hatred and complicity. CAR legal authorities were instructed to open an investigation to search for and arrest the perpetrators and accomplices. On 11 October 2015, NgaÃ ¯kosset is believed to have asked anti-Balaka militia under his command to carry out kidnappings, with a particular focus on French nationals, but also CAR political figures and UN officials, with the aim of forcing the departure of the transitional President, Catherine Samba-Panza. 9. Joseph KONY (alias: a) Kony b) Joseph Rao Kony c) Josef Kony d) Le Messie sanglant) Designation: Commander of the Lord's Resistance Army Date of birth: a) 1959 b) 1960 c) 1961 d) 1963 e) 18 Sep. 1964 f) 1965 g) (Aug. 1961) h) (Jul. 1961) i) 1 Jan. 1961 j) (Apr. 1963) Place of birth: a) Palaro Village, Palaro Parish, Omoro County, Gulu District, Uganda b) Odek, Omoro, Gulu, Uganda c) Atyak, Uganda Nationality: Uganda Passport Address: a) Vakaga, Central African Republic b) Haute-Kotto, Central African Republic c) Basse-Kotto, Central African Republic d) Haut-Mbomou, Central African Republic e) Mbomou, Central African Republic f) Haut-Uolo, Democratic Republic of the Congo g) Bas-Uolo, Democratic Republic of the Congo h) (Reported address: Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan.) Date of UN designation: 7 March 2016. Other information: Kony is the founder and leader of the Lord's Resistance Army (LRA) (CFe.002). Under his leadership, the LRA has engaged in the abduction, killing, and mutilation of thousands of civilians across Central Africa. The LRA has been responsible for kidnapping, displacing, committing sexual violence against, and killing hundreds of individuals across CAR, and has looted and destroyed civilian property. Father's name is Luizi Obol. Mother's name is Nora Obol. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5932340 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Joseph Kony was listed on 7 March 2016 pursuant to paragraphs 12 and 13 (b), (c), and (d) of Resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; recruiting or using children in armed conflict in the CAR, in violation of applicable international law; and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife products in or from the CAR. Additional information: Kony founded the Lord's Resistance Army (LRA) and has been described as the group's founder, religious leader, chairman, and commander-in-chief. Emerging in northern Uganda in the 1980s, the LRA engaged in the abduction, killing, and mutilation of thousands of civilians across central Africa. Under increasing military pressure, Kony ordered the LRA to withdraw from Uganda in 2005 and 2006. Since then, the LRA has been operating in the Democratic Republic of the Congo (DRC), CAR, South Sudan and reportedly Sudan. Kony, as the leader of the LRA, devises and implements LRA strategy, including standing orders to attack and brutalize civilian populations. Since December 2013, the LRA under the leadership of Joseph Kony has kidnapped, displaced, committed sexual violence against, and killed hundreds of individuals across CAR, and has looted and destroyed civilian property. Concentrated in eastern CAR and reportedly in Kafia Kingi, a territory on the border of Sudan and South Sudan whose final status has yet to be determined but militarily controlled by the former, the LRA raids villages to pillage food and supplies. The fighters set ambushes to attack security forces and steal their equipment when they respond to LRA attacks, and LRA fighters also target and loot villages that do not have a military presence. The LRA has also intensified attacks on diamond and gold mining sites. Kony is subject to an arrest warrant issued by the International Criminal Court. The ICC has charged him with twelve counts of crimes against humanity including murder, enslavement, sexual enslavement, rape, inhumane acts of inflicting serious bodily injury and suffering, and twenty-one counts of war crimes including murder, cruel treatment of civilians, intentionally directing an attack against a civilian population, pillaging, inducing rape, and enlisting, through abduction, of children under the age of 15 years. Kony has issued standing orders for rebel fighters to loot diamonds and gold from artisanal miners in eastern Central African Republic. Reportedly, some of the minerals are then transported by Kony's group to Sudan, or traded with local civilians and members of the former SÃ ©lÃ ©ka. Kony has also instructed his fighters to poach elephants in the Garamba National Park in the Democratic Republic of Congo, from where elephant tusks are reportedly transported through the east of the Central African Republic to Sudan, where senior LRA officials reportedly sell and trade with Sudanese merchants and local officials. The trade of ivory represents a significant source of income for Kony's group. As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan. 10. Ali KONY (alias: a) Ali Lalobo b) Ali Mohammad Labolo c) Ali Mohammed d) Ali Mohammed Lalobo e) Ali Mohammed Kony f) Ali Mohammed Labola g) Ali Mohammed Salongo h) Ali Bashir Lalobo i) Ali Lalobo Bashir j) Otim Kapere k) Bashir l) Caesar m) One-P n) 1-P Designation: Deputy, Lord's Resistance Army Date of birth: a) 1994 b) 1993 c) 1995 d) 1992 Address: Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). Date of UN designation: 23 August 2016. Other information: Ali Kony is a deputy in the Lord's Resistance Army (LRA), a designated entity and the son of LRA leader Joseph Kony, a designated individual. Ali was incorporated into the LRA's leadership hierarchy in 2010. He is part of a group of senior LRA officers who are based with Joseph Kony. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5971056 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Kony was listed on 23 August 2016 pursuant to paragraphs 12 and 13 (d) and (g) of Resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; Being leaders of an entity that the Committee has designated pursuant to paragraphs 36 or 37 of Resolution 2134 (2014) or Resolution 2262 (2016)or having provided support to, or acted for or on behalf of, or at the direction of, an individual or an entity that the Committee has designated pursuant to paragraphs 36 or 37 of Resolution 2134 (2014) or Resolution 2262 (2016), or an entity owned or controlled by a designated individual or entity. Ali Kony is seen as a potential successor to Joseph Kony as leader of the LRA. Ali is increasingly involved in LRA operational planning and is seen as a gateway to Joseph Kony. Ali is also an LRA intelligence officer with command of up to 10 subordinates. Ali and his brother Salim Kony have both been responsible for enforcing discipline within the LRA. Both brothers are acknowledged to be part of Joseph Kony's leadership inner-circle, responsible for the execution of Kony's orders. The two have made disciplinary decisions to punish or kill LRA members who have disobeyed LRA rules. Based on orders from Joseph Kony, Salim and Ali are involved in trafficking ivory from northern Democratic Republic of the Congo (DRC)'s Garamba National Park through the Central African Republic (CAR) to the disputed region of Kafia Kingi for sale or trade with local merchants. Ali Kony is responsible for negotiating ivory prices and bartering the ivory with the merchants. Ali meets once or twice a month with merchants to negotiate the price of the LRA's ivory in U.S. dollars or Sudanese pounds, or to trade for weapons, ammunition, and food. Joseph Kony has ordered Ali to use the largest tusks to purchase anti-personnel mines to surround Kony's camp. In July 2014, Ali Kony oversaw the operation to move 52 pieces of ivory for delivery to Joseph Kony and ultimate sale. In April 2015, Salim departed Kafia Kingi to retrieve a shipment of tusks. In May, Salim participated in the transport of 20 pieces of ivory from DRC to Kafia Kingi. Around the same time, Ali met with the merchants to purchase supplies and to plan a future meeting to conduct additional transactions and to agree to terms of purchase on the LRA's behalf for what is assessed to be the ivory that Salim was escorting. 11. Salim KONY (alias: a) Salim Saleh Kony b) Salim Saleh c) Salim Ogaro d) Okolu Salim e) Salim Saleh Obol Ogaro f) Simon Salim Obol) Designation: Deputy, Lord's Resistance Army Date of Birth: a) 1992 b) 1991 c) 1993 Address: a) Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined) b) Central African Republic Date of UN designation: 23 August 2016 Other information: Salim Kony is a deputy in the Lord's Resistance Army (LRA), a designated entity and the son of LRA leader Joseph Kony, a designated individual. Salim was incorporated into the LRA's leadership hierarchy in 2010. He is part of a group of senior LRA officers who are based with Joseph Kony. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5971058 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Salim Kony was listed on 23 August 2016 pursuant to paragraphs 12 and 13 (d) and (g) of Resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; Being leaders of an entity that the Committee has designated pursuant to paragraphs 36 or 37 of Resolution 2134 (2014) or Resolution 2262 (2016), or having provided support to, or acted for or on behalf of, or at the direction of, an individual or an entity that the Committee has designated pursuant to paragraphs 36 or 37 of Resolution 2134 (2014) or Resolution 2262 (2016), or an entity owned or controlled by a designated individual or entity. Salim Kony is the head commander of the LRA's field headquarters and has jointly planned LRA attacks and defensive measures with Joseph Kony since an early age. Previously, Salim led the group which provides security for Joseph Kony. More recently, Joseph Kony has entrusted Salim with managing the LRA's financial and logistical networks. Salim and his brother Ali Kony have both been responsible for enforcing discipline within the LRA. Both brothers are acknowledged as members of Joseph Kony's leadership inner-circle, who are responsible for executing Joseph Kony's orders. The two have made disciplinary decisions to punish or kill LRA members who have disobeyed LRA rules. Salim is reported to have killed LRA members who intended to defect, and has reported LRA group and member activities to Joseph Kony. Based on orders from Joseph Kony, Salim and Ali are involved with the trafficking of ivory from northern Democratic Republic of the Congo (DRC)'s Garamba National Park through the Central African Republic (CAR) to the disputed region of Kafia Kingi for sale or trade with local merchants. Salim often deploys to the CAR border with approximately a dozen fighters to meet and escort other LRA groups carrying ivory north from Garamba. In April 2015, Salim departed Kafia Kingi to retrieve a shipment of tusks. In May, Salim participated in the transport of twenty pieces of ivory from DRC to Kafia Kingi. Previously, in June 2014, Salim crossed into the DRC with a group of LRA fighters to poach elephants in Garamba. Joseph Kony had also tasked Salim with escorting two LRA commanders to Garamba to uncover caches of ivory that had been hidden there years earlier. In July 2014, Salim met with a second LRA group to transport the ivory, 52 pieces in all, to Kafia Kingi. Salim was responsible for maintaining ivory accountability to Joseph Kony and for passing information about ivory transactions to LRA groups. B. Entities 1. BUREAU D'ACHAT DE DIAMANT EN CENTRAFRIQUE/KARDIAM (alias: a) BADICA/KRDIAM b) KARDIAM) Address: a) BP 333, Bangui, Central African Republic (Tel. +32 3 2310521, Fax. +32 3 2331839, email: kardiam.bvba@skynet.be, website: www.groupeabdoulkarim.com) b) Antwerp, Belgium Date of UN designation: 20 Aug. 2015 Other Information: Headed by Abdoul-Karim Dan-Azoumi, since 12 December 1986 and by Aboubakar Mahamat, since 1 January 2005. Branches include MINAiR, and SOFIA TP (Douala, Cameroon). INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5891200 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Bureau d'achat de Diamant en Centrafrique/KARDIAM was listed on 20 August 2015 pursuant to paragraph 12 (d) of Resolution 2196 (2015) as providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, as well as wildlife and wildlife products, in the CAR Additional information: BADICA/KARDIAM has provided support for armed groups in the Central African Republic, namely former SÃ ©lÃ ©ka and anti-Balaka, through the illicit exploitation and trade of natural resources, including diamonds and gold. The Bureau d'Achat de Diamant en Centrafrique (BADICA) continued in 2014 to purchase diamonds from Bria and Sam-Ouandja (Haute Kotto province) in the east of the Central African Republic, where former SÃ ©lÃ ©ka forces impose taxes on aircraft transporting diamonds and receive security payments from diamond collectors. Several of BADICA's supplying collectors in Bria and Sam-Ouandja are closely associated with former SÃ ©lÃ ©ka commanders. In May 2014, Belgian authorities seized two diamond parcels sent to BADICA's representation in Antwerp, which is officially registered in Belgium as KARDIAM. Diamond experts assessed that the diamonds seized have a high probability to be of Central African origin, and that they display characteristics typical of Sam-Ouandja and Bria, as well as Nola (Sangha MbaÃ ©rÃ © province), in the south west of the country. Traders who were purchasing diamonds illegally trafficked from Central African Republic to foreign markets, including from the western part of the country, have operated in Cameroon on behalf of BADICA. In May 2014, BADICA also exported gold produced in YalokÃ © (Ombella-Mpoko), where artisanal gold mines fell under control of SÃ ©lÃ ©ka until the beginning of February 2014, when anti-Balakagroups took over. 2. LORD'S RESISTANCE ARMY (alias: a) LRA b) Lord's Resistance Movement (LRM) c) Lord's Resistance Movement/Army (LRM/A) Address: a) Vakaga, Central African Republic b) Haute-Kotto, Central African Republic c) Basse-Kotto, Central African Republic d) Haut-Mbomou, Central African Republic e) Mbomou, Central African Republic f) HautUolo, Democratic Republic of the Congo g) Bas-Uolo, Democratic Republic of the Congo h) (Reported address: Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan.) Date of UN designation: 7 March 2016. Other Information: Emerged in northern Uganda in the 1980s. Has engaged in the abduction, killing and mutilation of thousands of civilians in Central Africa, including hundreds in the Central African Republic. The leader is Joseph Kony. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/une/5932344 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Lord's Resistance Army was listed on 7 March 2016 pursuant to paragraphs 12 and 13 (b), (c), and (d) of Resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR;, involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement;, recruiting or using children in armed conflict in the CAR, in violation of applicable international law; and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife products in or from the CAR. Additional information: Emerging in northern Uganda in the 1980s, the LRA has engaged in the abduction, killing, and mutilation of thousands of civilians across central Africa. Under increasing military pressure, Joseph Kony, the LRA's leader, ordered the LRA to withdraw from Uganda in 2005 and 2006. Since then, the LRA has been operating in the Democratic Republic of the Congo (DRC), CAR, South Sudan and reportedly Sudan. Since December 2013, the LRA has kidnapped, displaced, committed sexual violence against, and killed hundreds of individuals across CAR, and has looted and destroyed civilian property. Concentrated in eastern CAR and reportedly in Kafia Kingi, a territory on the border of Sudan and South Sudan whose final status has yet to be determined but militarily controlled by the former, the LRA raids villages to pillage food and supplies. The fighters set ambushes to attack security forces and steal their equipment when they respond to LRA attacks, and LRA fighters also target and loot villages that do not have a military presence. The LRA has also intensified attacks on diamond and gold mining sites. LRA cells are frequently accompanied by captives who are forced to work as porters, cooks, and sex slaves. The LRA engages in gender-based violence including rapes of women and young girls. In December 2013, the LRA abducted dozens of people in Haute-Kotto. The LRA is reported to have been involved in the abductions of hundreds of civilians in CAR since the beginning of 2014. LRA fighters attacked Obo, in eastern CAR's Haut-Mbomou Prefecture, on several occasions in early 2014. The LRA continued to carry out attacks in Obo and other locations in southeastern CAR between May and July 2014, including apparently coordinated attacks and abductions in Mbomou Prefecture in early June. Since at least 2014, the LRA has been involved in elephant poaching and elephant trafficking for revenue generation. The LRA reportedly traffics ivory from Garamba National Park in northern DRC to Darfur, to trade for weapons and supplies. The LRA reportedly transports poached elephant tusks through CAR into Darfur, Sudan to sell. Additionally, as of early 2014, Kony had reportedly ordered LRA fighters to loot diamonds and gold from miners in eastern CAR for transport to Sudan. As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan. In early February 2015, LRA fighters armed with heavy weapons abducted civilians in Kpangbayanga, Haut-Mbomou, and stole food items. On April 20, 2015, an LRA attack and the abduction of children from Ndambissoua, southeastern CAR led most of the village residents to flee. And in early July 2015, the LRA attacked several villages in southern Haute-Kotto Prefecture; the attacks involved looting, violence against civilians, burning of houses, and kidnapping. Since January 2016, attacks imputed to the LRA have multiplied in Mbomou, Haut-Mbomou and Haute-Kotto affecting in particular mining areas in Haute-Kotto. These attacks have involved looting, violence against civilians, destruction of property and abductions. They have led to displacements of the population, including around 700 people who have sought refuge in Bria.